Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20              PageID.1017       Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ASIAN FOOD SERVICE, INC.,

               Plaintiff,                                 No. 18-13454

 v.                                                       Honorable Nancy G. Edmunds

 TRAVELERS CASUALTY INSURANCE
 COMPANY OF AMERICA,

            Defendant.
 ________________________________________/

        OPINION AND ORDER DENYING IN PART AND GRANTING IN PART
        DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT [19]

        In this insurance dispute, Plaintiff Asian Food Service, Inc. claims that

 Defendant Travelers Casualty Insurance Company of America breached the insurance

 policy it issued to Plaintiff when it refused to make certain payments after a fire.

 Before the Court is Defendant’s motion for partial summary judgment. (Dkt. 19.)

 Plaintiff opposes the motion. (Dkt. 21.) Defendant has filed a reply. (Dkt. 22.)

 Defendant also filed a sur-reply, after being granted leave by the Court, in response to

 an affidavit filed by Plaintiff after briefing was complete. (See dkts. 23, 24, 25.) The

 Court finds that the decision process would not be significantly aided by oral

 argument. Therefore, pursuant to Eastern District of Michigan Local Rule 7.1(f)(2),

 Defendant’s motion will be decided on the briefs and without oral argument. For the

 reasons discussed below, the Court DENIES IN PART and GRANTS IN PART

 Defendant’s motion.


                                              1
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20                PageID.1018       Page 2 of 11



        I.     Background

        This insurance dispute arises out of a fire that took place at Plaintiff’s buffet

 restaurant called Tokyo Buffet Lounge in Southfield, Michigan on August 6, 2017. On

 October 16, 2017, Plaintiff submitted its proof of loss in the amount of $569,424.13 to

 Defendant. (Dkt. 21-3.) Defendant acknowledged receipt of this proof of loss and

 ultimately paid $302,626.03 for the loss and damage arising from the fire. On October

 2, 2018, Plaintiff brought this suit in state court, but Defendant removed it to this Court

 based on diversity jurisdiction. Plaintiff believes it is entitled to 1) the cost of the

 replacement of eight buffet tables, 2) the unpaid portion of the cost of certain food

 items (crab legs), and 3) the cost of defending a lawsuit brought by a third-party

 against Plaintiff for cleaning and related services. (Dkt. 21-2, PgID 589.) Defendant

 concedes there is an issue of material fact regarding the food items but moves for

 summary judgment on the remaining issues—the cost of replacing the buffet tables

 and defending the third-party lawsuit.

               A.      Buffet Tables

        Plaintiff seeks payment for the replacement of eight hot and cold buffet tables,

 including their five condensing units and thirty-two plate dispensers (collectively

 referred to as “buffet tables”), which total approximately $62,000. Defendant notes

 that as part of the claim adjustment, it paid Plaintiff $31,709.22 to clean its business

 personal property, including these items.1 (Dkt. 19-2, PgID 207.) According to

 Plaintiff, however, the buffet tables were damaged beyond repair due to water


        1
        The line item repair estimate attached to Defendant’s reply states that the
 amount paid for cleaning was $31,805.46. (Dkt. 22-2, PgID 806.)
                                                2
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20              PageID.1019      Page 3 of 11



 intrusion and mold growth. In support of this assertion, Plaintiff has provided the

 affidavit of its manager, Mr. Paul He, along with a few photographs of some the buffet

 tables that purportedly show mold. (See dkt. 21-5, PgID 782-83.) In relevant part, Mr.

 He attests in his affidavit that he is a certified professional food manager, a

 designation awarded to individuals passing a written examination of their knowledge of

 food safety and sanitation. (Id. at PgID 598.) Further, he states that “the Eight (8) Hot

 and Cold Buffet Tables (which included 5 Condensing Units and 32 inch Plate

 Dispensers) were not reparable as they are custom-made food service stations (with

 electrical and water hook-ups) which are made of wood and suffered water damage

 and ensuing mold growth after the fire of August 6, 2017.” (Id. at PgID 600.) Mr. He

 testified to this same effect during his deposition. (See dkt. 19-5, PgID 256.) He

 asserted that it was a “Health Department” requirement that any item that has mold be

 replaced. (Id.)

        Defendant points, however, to the testimony of Mr. Edward Mandell, the owner

 of ASD Waterworks, which was hired by Plaintiff after the fire as the restoration

 contractor to repair the damage to the property. Mr. Mandell stated during his

 deposition that even though Mr. He wanted a quote on how much it would cost to

 replace the buffet bars, there was “basically nothing . . . wrong with them. They can

 all be wiped down, cleaned and sanitized . . . .” (Dkt. 19-3, PgID 219.) He further

 stated that “if there were any concerns in that restaurant, it was prior to the, the flood,

 I’m sorry, the flood and the fire. Based on what I saw underneath the buffet bars in

 the pictures I took.” (Id.)


                                              3
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20               PageID.1020         Page 4 of 11



        Defendant also points to the affidavit of Mr. Kenneth Johnson, who was hired

 by Plaintiff after the fire to assist with the evaluation of personal property that had

 been damaged in the fire and make an inventory of all items he determined were a

 total loss. Mr. Johnson opined in his first affidavit, which was attached to Defendant’s

 motion for summary judgment, that based upon his years of experience, knowledge,

 and training, it was his personal opinion that the buffet tables were not a total loss and

 could have been cleaned and/or restored. (Dkt. 19-6, PgID 264.) In its response,

 Plaintiff stated that “Mr. Johnson was out-of-state at the writing of this response, but it

 [sic] anticipated that he will provide an affidavit clarifying the confusion in his

 Travelers’ affidavit.” (Dkt. 21, PgID 577.) Mr. Johnson’s second affidavit, filed by

 Plaintiff after briefing of this motion was complete, states, in relevant part, as follows:

        8. Given that I did not record an inventory of non-total loss personal
        property, I based my professional opinion in Paragraph 16 of my First
        Affidavit [that the buffet tables, condensing units, and plate dispensers were
        not a total loss] on the fact that personal property items not contained on
        my Total Loss Inventory necessarily meant that they could have been
        repaired and/or restored (as I set forth in Paragraph 17 of my First Affidavit).
        9. I have since been informed that the three categories of Paragraph 16
        Items are restaurant equipment that either were affixed to the floor of the
        Insured’s premises or that contained internal electronic circuitry or plumbing
        elements.
        10. I do not have any personal knowledge of the truth of the information of
        which I [sic] informed, which I describe in Paragraph 9 of this affidavit (i.e.,
        that the three categories of items listed in Paragraph 16 of my First Affidavit
        are restaurant equipment that either were affixed to the floor or that
        contained internal electronic circuitry or plumbing elements).
        11. However, to the extent that the information in Paragraph 9 of this
        Affidavit is true, I would not have examined the Paragraph 16 Items, nor
        included the Paragraph 16 Items on my Total Loss Inventory in conjunction
        with my work performed for the Insured prior to this litigation. I was never
        asked by any party or non-party to this litigation to review affixed restaurant
        equipment.


                                               4
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20                 PageID.1021       Page 5 of 11



        12. Furthermore, to the extent the information in Paragraph 9 is true, I would
        not have evaluated the Paragraph 16 Items in conjunction with my work
        performed for the Insured prior to this litigation.
        13. As such, to the extent that the information in Paragraph 9 is true, I retract
        my professional opinion set forth in Paragraph 16 of my First Affidavit and
        instead state that I have no professional opinion regarding the repairability
        and/or replaceability of these items.

 (Dkt. 23, PgID 815-16.)

                B.     The Lawsuit Brought by a Third-Party

        Plaintiff also seeks the cost of defending a lawsuit brought by ASD WaterWorks

 (“ASD”). Plaintiff hired ASD after the fire as the restoration contractor to repair the

 damage to the property. (Dkt. 19-7.) After ASD completed its work, it submitted a

 final bill of the remaining balance of $96,473.43. Plaintiff rejected this bill because it

 was dissatisfied with the work and asserted that ASD had failed to completely remove

 the soot from the premises. ASD filed suit against Plaintiff in Oakland County Circuit

 Court, alleging a number of state law claims, including breach of contract due to

 Plaintiff’s failure to pay the total bill. (Dkt. 19-8.) Plaintiff asserts that it informed

 Defendant of the lawsuit, but Defendant chose not to intervene. Eventually, Plaintiff

 agreed to settle the lawsuit for $42,000.00. Plaintiff now seeks that amount, as well as

 the attorney fees it spent in its defense of that lawsuit in the amount of $19,951.57, for

 a total of $61,951.67.

        II.     Legal Standard

        Summary judgment under Federal Rule of Civil Procedure 56(a) is proper when

 “there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” When reviewing the record, “‘the court must view the

 evidence in the light most favorable to the non-moving party and draw all reasonable
                                                 5
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20              PageID.1022      Page 6 of 11



 inferences in its favor.’” United States S.E.C. v. Sierra Brokerage Servs., Inc., 712

 F.3d 321, 327 (6th Cir. 2013) (quoting Tysinger v. Police Dep’t of Zanesville, 463 F.3d

 569, 572 (6th Cir. 2006)). Furthermore, the “‘substantive law will identify which facts

 are material,’ and ‘summary judgment will not lie if the dispute about a material fact is

 genuine, that is, if the evidence is such that a reasonable jury could return a verdict for

 the nonmoving party.’” Id. at 327 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986)). The moving party bears the initial burden “of establishing the

 ‘absence of evidence to support the nonmoving party’s case.’” Spurlock v. Whitley, 79

 F. App’x 837, 839 (6th Cir. 2003) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325

 (1986)). “Once the moving party has met its burden, the nonmoving party ‘must

 present affirmative evidence on critical issues sufficient to allow a jury to return a

 verdict in its favor.’” Id. at 839 (quoting Guarino v. Brookfield Twp. Trs., 980 F.2d 399,

 403 (6th Cir. 1992)).

        Because this case is before the Court based on its diversity jurisdiction, the

 Court must apply the substantive law of Michigan. See Erie R.R. v. Tompkins, 304

 U.S. 64, 78 (1938). Where an issue of state law has not been decided by the

 Michigan Supreme Court, the Court will determine how the Michigan Supreme Court

 would decide the issue were it faced with it. Pack v. Damon Corp., 434 F.3d 810, 818

 (6th Cir. 2006) (citations omitted). The Court will heed the decisions of Michigan’s

 appellate courts except where the Court is persuaded that the Michigan Supreme

 Court would not so decide, and the Court may consider applicable dicta of the

 Michigan Supreme Court. See id.


                                              6
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20            PageID.1023      Page 7 of 11



       When applying Michigan law to insurance-coverage matters, the Court gives

 the words of the insurance policy their plan and ordinary meaning. Heniser v.

 Frankenmuth Mut. Ins., 534 N.W.2d 502, 505 (Mich. 1995). If a term is ambiguous,

 the ambiguity is to be construed against the insurer. Id. at 504. Summary judgment is

 appropriate if the applicable policy terms are unambiguous. Mahnick v. Bell Co., 662

 N.W.2d 830, 833 (Mich. Ct. App. 2003).

       III.   Analysis

              A.     The Cost of Replacing the Buffet Tables

                     1.     Summary Judgment

       Defendant argues Plaintiff is not entitled to the cost of replacing the buffet

 tables because pursuant to the insurance policy, it was only obligated to pay the

 lesser of the cost to repair or replace the damaged items, and it has already paid the

 cost of cleaning these items. Plaintiff responds by arguing that the buffet tables were

 damaged beyond repair due to mold and, thus, Defendant was obligated to pay the

 cost of replacement.

       Defendant notes that the only expert testimony in the record supports the

 repairability of the buffet tables. Defendant argues that the presence of mold and the

 issue of whether mold renders the buffet tables unrepairable requires expert

 testimony. Defendant does not, however, cite to any relevant caselaw in support of

 this proposition. As a general matter, under Michigan law, a party is not required to

 rebut expert testimony with its own expert testimony. See Uganski v. Little Giant

 Crane & Shovel, Inc., 192 N.W.2d 580, 588 (Mich. Ct. App. 1971). “‘[N]o trier or triers

 of fact are bound to accept opinion testimony, however expert and authoritative, as
                                             7
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20               PageID.1024      Page 8 of 11



 they proceed to determine issues of fact duly committed to them for finding or verdict.’”

 Id. at 588 (quoting Vial v. Vial, 120 N.W.2d 249, 250 (Mich. 1963)). Where the

 factfinder is able to weigh and evaluate the evidence based on his or her ordinary

 experience, there is no need for expert testimony to survive summary judgment.

        Here, Plaintiff relies on the photographs of the buffet tables, which allegedly

 show mold, and the testimony of Mr. He, who has testified that the buffet tables have

 mold and need to be replaced. The Court finds that this evidence is sufficient to

 create a genuine dispute of material fact on the issue of whether the buffet tables are

 repairable.2 Thus, Plaintiff’s claim with regard to the buffet tables survives

 Defendant’s motion for summary judgment.

                       2.     Mr. Johnson’s Second Affidavit

        In its sur-reply, Defendant argues that the Court should strike Mr. Johnson’s

 second affidavit as a sham affidavit. “Under the sham affidavit doctrine, after a motion

 for summary judgment has been made, a party may not file an affidavit that

 contradicts his earlier sworn testimony.” France v. Lucas, 836 F.3d 612, 622 (6th Cir.

 2016) (citation omitted). “If the affidavit directly contradicts prior sworn testimony, it



        2
          Defendant argues that Mr. He is not qualified to testify as an expert on mold,
 and that his testimony regarding any Health Department requirements is speculative
 and inadmissible opinion testimony. The crux of Defendant’s arguments, however,
 appears to go to the weight, and not the admissibility, of Mr. He’s testimony. And to
 the extent Defendant relies on the case of Huffman v. Electrolux Home Prods., Inc.,
 129 F. Supp. 3d 529, 539-40 (N.D. Ohio 2015), regarding the qualifications needed to
 provide an opinion on mold, that case is inapposite. In that products liability suit, the
 court discussed those qualifications in the context of considering the defendant’s
 motion to exclude the testimony of the plaintiff’s expert. See id. Here, Mr. He has
 personal knowledge of the property and can testify as to the condition of the property
 as he perceives it.
                                               8
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20                  PageID.1025       Page 9 of 11



 should be stricken unless the party opposing summary judgment provides a

 persuasive justification for the contradiction.” Id. at 622 (internal quotation marks and

 citation omitted). If the affidavit is not directly contradictory, “it should be stricken if it is

 an attempt to create a sham fact issue.” Id.

        Here, Mr. Johnson explains that he is providing a second affidavit because he

 has been given new information—that the buffet tables, condensing units, and plate

 dispensers are either affixed to the floor of the premises or contain electric circuity or

 plumbing elements. (See dkt. 23, PgID 815.) And even if this justification is not

 persuasive, while Mr. Johnson retracts part of the professional opinion he rendered in

 his first affidavit, he simply states that he no longer has a professional opinion about

 the repairability of these items to the extent the information he was provided is true.

 (See id. at PgID 816.) Moreover, Mr. Johnson’s second affidavit does not create a

 sham fact issue. The Court has found that there is other evidence in the record—the

 photographs and testimony of Mr. He—sufficient to create an issue of material fact as

 to the repairability of the buffet tables irrespective of Mr. Johnson’s second affidavit.

 Thus, there is no need to strike the affidavit.

                B.      The Cost of Defending the Lawsuit Brought by a Third-Party

        Defendant argues that it had no obligation to defend or indemnify Plaintiff in the

 lawsuit brought by ASD for three reasons: 1) Plaintiff never tendered its defense; 2)

 even if it had, the insurance policy does not cover defense of the suit because it is not

 an occurrence, does not allege property damage, and contractual liability is excluded;

 and 3) Plaintiff voluntarily settled the lawsuit without Defendant’s consent. Plaintiff

 appears to concede this point, because it responds by arguing that it is not seeking
                                                 9
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20             PageID.1026      Page 10 of 11



 defense and indemnity but is rather seeking the amounts expended to defend and

 settle the lawsuit as consequential damages arising from Defendant’s breach of

 contract.

        As Plaintiff acknowledges, damages for a breach of contract are “generally

 limited to the monetary value of the contract.” See Parmet Homes, Inc. v. Republic

 Ins. Co., 314 N.W.2d 453, 457 (Mich. Ct. App. 1981). Plaintiff notes, however, that

 Michigan follows the rule of Hadley v. Baxendale, 156 Eng. Rep. 145 (1854), that “the

 damages recoverable for breach of contract are those that arise naturally from the

 breach or those that were in the contemplation of the parties at the time the contract

 was made.” See Kewin v. Massachusetts Mutual Life Ins. Co., 295 N.W.2d 50, 52-53

 (Mich. 1980). Plaintiff argues that the cost of defending the lawsuit brought by ASD

 was within contemplation of the parties at the time the contract was made. The Court

 disagrees.

        Here, the insurance policy states that Defendant will pay for “direct physical

 loss of or damage” to covered property caused by or resulting from a covered cause of

 loss. (See dkt. 19-10, PgID 404.) Thus, it would be farfetched to say that the amount

 expended to defend a lawsuit brought by a third-party against Plaintiff for its failure to

 pay for remediation services was within the parties’ contemplation at the time the

 contract was made. The Sixth Circuit, applying Michigan law, has found that this

 language—"direct physical loss or damage”—encompasses tangible, physical losses,

 not economic losses. See Universal Image Prods., Inc. v. Federal Ins. Co., 475 F.

 App’x 569, 573 (6th Cir. 2012). Thus, the cost of settling and defending the lawsuit

 falls outside the ambit of the insurance policy. Moreover, Michigan courts have
                                             10
Case 2:18-cv-13454-NGE-APP ECF No. 26 filed 05/26/20             PageID.1027      Page 11 of 11



 expressly rejected the argument that attorney fees may be recovered in a breach of

 contract action due to the foreseeability test articulated in Hadley v. Baxendale and

 have instead reaffirmed the “American rule” that “attorney fees are recoverable only

 when expressly authorized by statute, court rule, or a recognized exception.” See

 Burnside v. State Farm Fire & Casualty Co., 528 N.W.2d 749, 753 (Mich. Ct. App.

 1995). In sum, Plaintiff is not entitled to the cost of settling and defending the lawsuit

 brought by ASD as a matter of law. Defendant’s motion for summary judgment is

 granted as to this claim.

        IV.    Conclusion

        For the above-stated reasons, Defendant’s motion for partial summary

 judgment is DENIED IN PART and GRANTED IN PART. More specifically,

 Defendant’s motion is denied with regard to the cost of the replacement of the buffet

 tables but granted with regard to the cost of defending the third-party lawsuit.

        SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge


 Dated: May 26, 2020


 I hereby certify that a copy of the foregoing document was served upon counsel of
 record on May 26, 2020, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager




                                             11
